
	

116 S2447 IS: American Energy Opportunity Act of 2019
U.S. Senate
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2447
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2019
			Mr. Heinrich (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to establish or designate the Distributed Energy Opportunity
			 Board to carry out a program to facilitate a voluntary streamlined
			 process for local permitting of distributed renewable energy, energy
			 storage, and electric vehicle charging systems, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the American Energy Opportunity Act of 2019.
 2.DefinitionsIn this Act: (1)Authority having jurisdictionThe term authority having jurisdiction means any State, county, local, or Tribal office or official with jurisdiction—
 (A)to issue permits; (B)to conduct inspections to enforce the requirements of a relevant code or standard; or
 (C)to approve the installation of, or the equipment and materials used in the installation of, qualifying distributed energy systems.
 (2)BoardThe term Board means the Distributed Energy Opportunity Board established or designated under section 3(a). (3)Distributed energy system installerThe term distributed energy system installer means an entity or individual—
 (A)with knowledge and skills relating to— (i)the construction and operation of the equipment used in qualifying distributed energy systems; and
 (ii)the installation of qualifying distributed energy systems; and (B)that has employed safety training to recognize and avoid the hazards involved in constructing, operating, and installing qualifying distributed energy systems.
 (4)Qualifying distributed energy systemThe term qualifying distributed energy system means any equipment or materials installed in, on, or near a residential, commercial, or industrial building to support onsite or local energy use, including—
 (A)to generate electricity from distributed renewable energy sources, including from— (i)solar photovoltaic modules or similar solar energy technologies; and
 (ii)wind power systems; (B)to store and discharge electricity from batteries with a capacity of at least 2 kilowatt hours;
 (C)to charge a plug-in electric drive vehicle at a power rate of at least 2 kilowatts; or (D)to refuel a fuel cell electric vehicle.
 (5)SecretaryThe term Secretary means the Secretary of Energy. 3.Establishment or designation of the Distributed Energy Opportunity Board (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with trade associations and other entities representing distributed energy system installers and organizations representing State, local, and Tribal governments engaged in permitting, shall establish or designate a nonprofit corporation, to be known as the Distributed Energy Opportunity Board, to carry out a voluntary program to streamline the process for local permitting and inspection of qualifying distributed energy systems.
 (b)CompositionThe Board shall include representatives from— (1)relevant Federal agencies, or organizations that represent those agencies;
 (2)State, local, and Tribal governments, or organizations that represent those governments; (3)distributed energy generation companies;
 (4)battery storage companies; (5)associations that represent the distributed energy generation and battery storage industry;
 (6)building code agencies and organizations, including a model energy code-setting organization; and (7)other codes and standards organizations.
				(c)Purpose and activities of the Board
 (1)PurposeThe purpose of the Board is to establish a voluntary program for facilitating— (A)streamlined permitting processes of qualifying distributed energy systems; and
 (B)certification of distributed energy system installers. (2)ActivitiesThe Board shall—
 (A)develop and maintain a streamlined permitting process, such as a national online permitting system and technology platform for expediting, standardizing, and streamlining permitting, that authorities having jurisdiction may use, at the discretion of those authorities, to receive, review, and approve permit applications relating to qualifying distributed energy systems;
 (B)establish a model expedited permit-to-build protocol for qualifying distributed energy systems; (C)provide technical assistance to authorities having jurisdiction on using and adopting—
 (i)the streamlined permitting process described in subparagraph (A); and (ii)the model expedited permit-to-build protocol described in subparagraph (B);
 (D)(i)investigate the development of voluntary national certifications for distributed energy system installers and qualifying distributed energy systems; and
 (ii)if the Board determines that the national certifications would expedite and streamline the permitting and inspection process, develop the voluntary national certifications;
 (E)develop and maintain a voluntary national inspection protocol integrated with the national online permitting system described in subparagraphs (A) and (B) and related tools to expedite, standardize, and streamline the inspection of qualifying distributed energy systems, including—
 (i)by investigating the potential for using remote inspections; and (ii)by investigating the potential for sample-based inspection for distributed energy system installers with a demonstrated track record of high-quality work; and
 (F)take any other action to expedite, standardize, streamline, or improve the process for permitting, inspecting, or interconnecting qualifying distributed energy systems.
 (d)Fee authorityThe Board may assess fees for the provision of services by the Board in amounts determined reasonable and appropriate by the Board, including fees from participating distributed energy system installers relating to the activities of the Board described in subsection (c)(2).
 (e)Nonprofit statusThe Board shall be considered to be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from taxation under section 501(a) of that Code.
 (f)Support servicesThe Secretary shall— (1)provide technical assistance to the Board in carrying out the activities described in subsection (c)(2); and
 (2)provide such financial assistance to the Board as the Secretary determines to be appropriate from any funds appropriated to carry out this Act.
				4.Distributed Energy Opportunity Communities
 (a)In generalThe Secretary shall recognize and certify certain communities as Distributed Energy Opportunity Communities. (b)QualificationsThe Secretary may certify a State, local community, or Tribe as a Distributed Energy Opportunity Community if that State, local community, or Tribe has adopted and implemented the model expedited permit-to-build protocol established by the Board.
 (c)ProcessThe Secretary may confer a certification under subsection (a) through existing programs of the Department of Energy.
 (d)GrantsThe Secretary may award competitive grants, using funds appropriated to the Secretary to carry out this Act, to encourage communities to adopt the model expedited permit-to-build protocol and standardized inspection processes established by the Board.
 5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $20,000,000 for each of fiscal years 2019 through 2024.
		
